 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE A. GIPBSIN, also known as                No. 2:18-CV-2939-MCE-DMC-P
      Clarence A. Gibson,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      ANA SOARES, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

20                  The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7                  Plaintiff names as defendants various members of the Board of Parole Hearings

 8   and alleges defendants are liable for procedural and substantive defects at his parole consideration

 9   hearing. While not entirely clear, it appears plaintiff alleges defendants failed to provide

10   accommodation and/or appropriately consider his mental impairments.

11                  When a state prisoner challenges the legality of his custody and the relief he seeks

12   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

13   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

14   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,

15   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

16   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief

17   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

18   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

19   imposition of a sanction affecting the overall length of confinement, such a claim is not

20   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by
21   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

22   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

23   malicious prosecution action which includes as an element a finding that the criminal proceeding

24   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

25   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

26   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding
27   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

28   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)
                                                        2
 1   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

 2   eligible for parole consideration not barred because changed procedures would hasten future

 3   parole consideration and not affect any earlier parole determination under the prior procedures).

 4                  To the extent plaintiff was denied parole and that determination has not been

 5   overturned or otherwise invalidated, plaintiff’s claims in this case are not cognizable because the

 6   alleged procedural and substantive defects are akin to a substantive challenge to the denial of

 7   parole. See Butterfield, 120 F.3d at 1024-25. Plaintiff will be provided an opportunity to amend

 8   to clarify the nature of his allegations against the named defendants and to inform the court as to

 9   the disposition of any state or federal court actions relating to the denial of parole.

10                  Because it is possible that the deficiencies identified in this order may be cured by

11   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

12   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

13   informed that, as a general rule, an amended complaint supersedes the original complaint. See

14   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

15   amend, all claims alleged in the original complaint which are not alleged in the amended

16   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

17   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

18   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

19   complete in itself without reference to any prior pleading. See id.

20                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the
21   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

22   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

23   each named defendant is involved, and must set forth some affirmative link or connection

24   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

25   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

26   ///
27   ///

28   ///
                                                         3
 1                   Finally, plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11

12   Dated: March 26, 2019
                                                             ____________________________________
13                                                           DENNIS M. COTA
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
